Citation Nr: 1003705	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left knee patellar spurring.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from October 1979 to October 
1982, and from January 2002 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for left knee patellar 
spurring and assigned a 10 percent rating, effective from 
October 2003.

In October 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

At the time of the hearing before the Board, the Veteran 
indicated his desire to reopen his claim for service 
connection for a back disorder.  This claim is referred to 
the RO for appropriate adjudication.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left 
knee disability has been productive of complaints of pain on 
motion; objectively, the evidence shows full extension and 
flexion limited to as little as 86 degrees with mild to 
moderate fatigue, weakness, and lack of endurance.    


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and not higher, for 
left knee patellar spurring have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5003-5262, 5261 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's claim arises from the Veteran's disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop 
v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.


II.  Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the veteran's original claim, 
must be considered and a determination must be made regarding 
whether "staged" ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  The medical evidence for the entire period must be 
considered.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Service connection for left knee patellar spurring was 
granted by the August 2005 rating decision, at which time a 
10 percent rating was assigned, effective from October 2003, 
under the diagnostic criteria for limited flexion, DC 5260.

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

With respect to knee disabilities, Diagnostic Codes 5260 and 
5261 set forth rating schedules for limitation of motion of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
With respect to limitation of leg flexion, Diagnostic Code 
5260 allows a zero percent rating for flexion limited to 60 
degrees, 10 percent for flexion limited to 45 degrees, 20 
percent for flexion limited to 30 degrees, and a maximum of 
30 percent for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the Veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  
Here, effective since October 2003, the Veteran's left knee 
disability has been rated under Diagnostic Code 5260, so this 
limitation would not apply.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  In addition, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to 
at least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
See 38 C.F.R. § 4.59.

Here, private treatment records from October 2003 reflect 
that the Veteran complained of patellar pain.  In August 
2004, there was a diagnosis of left patella bursitis.

February 2005 VA examination revealed that the Veteran 
injured his left knee during training in service and as a 
result of an in-service fall in 1979.  He was told that he 
had arthritis.  He reported weakness and stiffness in the 
knee.  He also reported flares of pain at least once a month.  
He denied the use of a brace or cane, or any dislocations or 
subluxations.  There was also increasing pain with extended 
sitting or while driving for long periods of time.  On 
evaluation of the knees, flexion was 135 degrees, 
bilaterally, extension was to 0 degrees, and the Veteran had 
pain with flexion to his left knee.  The Veteran also had 
what appeared to be an exostosis to his lower pole of the 
patella that was extremely tender to touch.  There was no 
gross abnormality, effusion, or redness noted to either knee.  
The anterior cruciate ligament (ACL), the posterior cruciate 
ligament (PCL), Lachman's, varus/valgus strain, and 
McMurray's were negative bilaterally.  While there was no 
instability noted to the knees, the examiner noted a slight 
increased in pain, but no decrease in the range of motion 
with repetitive testing of the knee.  Leg strength was graded 
at 5/5, hip flexion strength was 5/5, and the Veteran had no 
extensor hallucis longus or ankle weakness on examination.  
Patella reflexes were 2/2, and Achilles tendon reflexes were 
2/2.  The Veteran had no gait abnormalities.  X-rays revealed 
moderate patellar spurring of the left knee.  The assessment 
included left knee patellar spurring with mild to moderate 
impairment secondary to pain.  

Private treatment records from May 2005 reflect that the 
Veteran's complaints included pain in the left knee.  In June 
2006, the Veteran complained of bilateral knee pain, and the 
diagnosis included knee pain, arthritis, and prepatellar 
pain.  Approximately two weeks later, the Veteran was 
examined by a private orthopedist who noted that x-rays 
revealed old Osgood-Schlatter's disease with spurring about 
the patellar tendon.  Examination revealed evidence of 
prepatellar bursitis, and patellar tendonitis with exostosis 
of the patella.  The diagnoses were osteoarthritis of the 
knee bilaterally, exostosis patella, patellar tendonitis, 
rule out occult patellar tendon disruption, prepatellar 
bursitis, and rule out occult internal derangement, medial 
meniscal tear of the knee.  Records from the Veteran's family 
practice doctor dated 10 days later reflect that the 
Veteran's complaints continued to include knee pain.  

VA joints examination in May 2007 revealed that the Veteran 
had been seen by an orthopedic surgeon over the previous 12 
to 24 months.  He reported that the orthopedic surgeon had 
suggested that the Veteran undergo surgery to remove the 
patellar spur.  The Veteran had deferred.  The Veteran 
continued to complain of weakness, instability, stiffness, 
and fatigability.  He continued to report flares of pain at 
the rate of one a month, accompanied by a 25 percent decrease 
in motion.  The Veteran did not use a brace or cane.  
Examination revealed that flexion was 86 degrees on the left 
with pain, and 112 degrees on the right with pain.  Extension 
was to 0 degrees, bilaterally, without pain.  The Veteran had 
mild crepitus to his left knee only.  He also had significant 
exostosis (possible spurring) to the left knee (prepatellar).  
There was increasing pain over the exostosis with palpation.  
There was a negative Lachman's, varus/valgus strain, and PCL 
test.  The Veteran exhibited mild to moderate fatigue, 
weakness, and lack of endurance with repetitive testing.  He 
also had a mild intermittent limp.  X-rays revealed left 
patellar spurs and the overall assessment was left knee 
patellar spurring.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, it has been held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Here, the Veteran seeks an increased evaluation for his left 
knee disorder, which is currently rated as 10 percent 
disabling pursuant to DC 5260 for noncompensable limitation 
of flexion with pain.  

After a careful review of the medical evidence of record, it 
should first be noted that entitlement to a rating under 
Diagnostic Codes 5258 and 5259 for cartilage dislocation or 
removal is not for consideration as there is no evidence of 
dislocated or removed cartilage.  Moreover, range of motion 
findings do not support ankylosis.  As such, the evidence 
does not show that a higher rating under DC 5256 is 
warranted.  As no examination noted malunion of the tibia or 
fibula, DC 5262 is also not for application.

With respect to entitlement to an increased rating for 
limitation of flexion under DC 5260 or separate rating for 
limitation of extension under DC 5261, the Board notes that 
at the Veteran's February 2005 VA examination, left knee 
range of motion was reported from 0 to 135 degrees, with 
pain.  Upon examination on May 2007, left knee range of 
motion was reported from 0 to 86 degrees, with pain.  Flexion 
of 0 to 140 degrees and extension to 0 degrees are considered 
anatomically normal.  38 C.F.R. § 4.71a, Plate II.  Thus, 
while the limitation of flexion noted in May 2007 at 86 
degrees was enough to warrant the assignment of a 10 percent 
rating under 5260 for limitation of flexion with arthritis 
under DC 5003-5261, as the medical evidence did not indicate 
that flexion was limited to 30 degrees, a 20 percent rating 
can not be assigned for limited flexion.  However, the Board 
notes that a MRI in July 2006 showed small joint effusion.  
On VA examination in May 2007, the Veteran companied of left 
knee pain as 9 on the pain scale, as well as problems with 
weakness, stiffness, swelling, and fatigability.  He reported 
an additional limitation of motion/functional impairment of 
25% with flare-ups, which occurred weekly.  The examiner also 
noted mild to moderate fatigue, weakness, and lack of 
endurance with repetitive testing of the knee, and the 
Veteran was noted to have a mild intermittent limp.  The VA 
examiner in February 2005 also diagnosed mild to moderate 
impairment secondary to knee pain.  Given the Veteran's 
complaints and the objective findings of functional 
impairment, the Board finds that a higher rating of 20 
percent for limitation of flexion is warranted under 
Diagnostic Code 5261.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.7, 4.40, 4.45.  

However, there is no evidence of limitation of flexion 
limited to 15 degrees so as to warrant the assignment of a 30 
percent rating.  The Veteran's flexion of the left knee far 
exceeds this requirement, even when considering his 
subjective complaints and the objective findings of 
functional impairment.  For example, the Veteran has reported 
an additional limitation of motion/functional impairment of 
25% with flare-ups, which would limit his flexion to no more 
than 64 degrees (i.e., 86-22=64).  

In addition, since arthritis is also based on limitation of 
motion, the DC for arthritis would not provide a basis for a 
higher rating for limited flexion.  Finally, since extension 
was noted as 0 degrees at both examinations, there would be 
no basis to assign a compensable rating or separate rating 
for limited extension.  

With respect to Diagnostic Code 5257, although the Veteran 
has complained of instability, the objective findings on 
examination do not support this.  There have been no 
objective findings of subluxation or instability of the left 
knee.  For example, the February 2005 VA examination revealed 
that the anterior cruciate ligament (ACL), the posterior 
cruciate ligament (PCL), Lachman's, varus/valgus strain, and 
McMurray's were negative bilaterally.  There was no 
instability noted.  The MRI in July 2006 showed intact 
cruciates and collaterals, as well as the patellofemoral 
mechanism.  VA joints examination in May 2007 revealed 
negative Lachman's, varus/valgus strain, and PCL test.  
Therefore, a separate and/or higher rating is not warranted 
under Diagnostic Code 5257.

In addition, the Board would point out that the rating 
schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be 
based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

During the relevant time period on appeal, the Veteran's 
symptoms associated with his service-connected left knee 
disorder have resulted in limitation of flexion with pain and 
mild to moderate fatigue, weakness, and lack of endurance.  
Such impairment is contemplated by the applicable rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5261.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to a rating of 20 percent, and not higher, is 
granted left knee patellar spurring, subject to the statutes 
and regulations governing the payment of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


